Earl Warren: 401, United States for the use of H.W. Moseley doing business as Moseley Plumbing and Heating Company, Petitioner, versus Electronic and Missile Facilities Incorporated. Mr. Edenfield, you may continue your argument.
Newell Edenfield: Mr. Chief Justice, may it please the Court. On yesterday, Mr. Justice Black asked that I respond this morning to the question whether Section 4 of the United States Arbitration Act relating to the enforcement of arbitration where there had been a refusal to arbitrate does not prevent the type of arbitration here attempted, and specifically, whether Section 4 does not prevent arbitration in Georgia or order of arbitration in Georgia to take place in the State of New York.
William J. Brennan, Jr.: [Inaudible] in my -- which came first, the lawsuit in Georgia or your arbitration proceeding in New York?
Newell Edenfield: Justice Brennan, we gave notice of arbitration pursuant to the agreement in New York.
William J. Brennan, Jr.: And this was then before --
Newell Edenfield: Thereupon suit was filed by the subcontractor in Georgia. Thereupon we sought a stay in Georgia pending arbitration in New York. Those were the order of events.
William J. Brennan, Jr.: And then you after that, after you obtained your stay, you then filed a suit in the New York Supreme Court, is that it?
Newell Edenfield: No sir, we did not obtain a stay. As a matter of fact the district judge enjoined us from proceeding in New York and we went to the Fifth Circuit Court of Appeals which reversed.
Tom C. Clark: But you have already filed a suit in New York, haven't you?
Newell Edenfield: Yes, we had had served notice pursuant to the New York Civil Practice Act and it had been set down there. I'm not sure whether you call that filing a suit or not, I'm not familiar with New York arbitration, but we had set it in motion and a hearing had been set, at the time the suit was filed by the subcontractor in Georgia whereupon we were enjoined from proceeding in New York until that was reversed by the Fifth Circuit.
William J. Brennan, Jr.: And then what did you do in New York?
Newell Edenfield: We've done nothing because we're still under injunction.
Byron R. White: But there's a stay -- there's a stay in --
Newell Edenfield: Yes, no sir the matter is in status quo until --
William J. Brennan, Jr.: Thank you. Yes, thank you.
Newell Edenfield: I had not thought on yesterday that Section 4 that any problem was presented under Section 4 because I was on the opinion that we had not yet gotten to Section 4. We're still trying to get a stay under Section 3 and I was of the opinion that the two sections were rather unrelated.
Hugo L. Black: But you cannot get a stay under Section 3 if your arbitration is unenforceable under Section 4?
Newell Edenfield: May it please the Court. I have some authority on that which I'd like to present consisting of a Shanferokee case which I mentioned yesterday. I think that is the only case where this Court in a full bench decision has ever discussed the relationship between Sections 3 and Section 4 of the Arbitration Act and I believe that decision puts the question at rest. Now, the Shanferokee case is cited in our brief but it was not cited on this point because the conflict or possible conflict between 3 and 4 was not mentioned or had not been raised until yesterday. For that reason, I would like to discuss it just a minute and to read what the Court said, what this Court says as to relationship between Sections 3 and Section 4 of the Arbitration Act. Now Shanferokee, if the Court please, involved an interstate sale of coal. The defendant was sued by the plaintiff and upon being sued, he sought to pend -- to stay the action pending arbitration. Now as to what happened in the court below, this Court said and I'm reading from 293 U.S., page 451, this is mere recital of what happened in the District Court. The District Court interpreted the clause that is the Arbitration Clause as making the arbitration enforceable only in the State Courts of New York and on that ground denied the stay. On appeal from the order of denial, the Court of Appeals held that even if the clause should be so interpreted, Section 3 of the United States Arbitration Act authorized the stay. It, therefore, reversed the order and direct to the District Court to grant the stay and would leave and so forth and this Court granted certiorari. So we had a situation there where there was an application for a stay under Section 3, the court felt like that Section 4 would go to be enforced in New York that it couldn't grant. Now, in dealing with relation with that question and relationship between Sections 3 relating to stay and Section 4 relating to enforcement, this Court says, “The plaintiff contends that the District Court was without power to grant the stay because the contract provides that arbitration can be compelled only by proceedings in a State Court of New York.” The provision here is that, “Either party may apply to the Supreme Court of the State of New York for an order compelling specific performance of this arbitration agreement in accordance with the arbitration law of the State of New York.” The contract does not in terms prohibit proceedings in the federal court whether it should be construed so as to exclude the bringing of a suit in the federal court to compel specific performance of the agreement arbitrary. We have no occasion to decide for the District Court was not asked this in the proceeding now under review to compel specific performance. The motion was to stay the action until arbitration shall have been had and the direction of the Court of Appeals was limited to granting a stay. Now, if it please the Court, we've come to what this -- this Court said about relationship between Sections 3 and 4. Section 3 of the United States Arbitration Act provides the broadly that the Court may, “Stay the trial of the action until such arbitration had been had in accordance with the terms of the agreement.” We think the Court of Appeals was clearly right in concluding that there is no reason to imply that power to grant a stay is conditioned upon the existence of power to compel arbitration in accordance with Section 4 of the Act. Marine Transit versus Dreyfus if not to the contrary, there is on the other hand strong reason for construing the clause as permitting the federal court to order a stay even when it cannot compel the arbitration. But otherwise, despite congressional approval of arbitration, it would be impossible to secure a stay of an action in the federal courts when the arbitration agreement provides for compulsory proceedings exclusively in the state court. So it seems to me, like what the court is saying, if the Court please, is that under Section 3, you can grant a stay which is what is here involved. Irrespective of whether or not the Court would have jurisdiction to enforce under Section 4, and incidentally in the Circuit Court, Judge Learned Hand in the same case before it got here, made this remark which was confirmed by what I've just read and this appears from page 297 of 70 F.2d. We see no reason for a limited construction, that is of the United States Arbitration Act, and conclude that Section 3 authorizes a stay even though the arbitration must take place beyond the jurisdiction of the court. So it seems to me that a right to a stay under Section 3 is unrelated to and fully independent of Section 4.
Byron R. White: Well, what --
Arthur J. Goldberg: [Inaudible]
Newell Edenfield: Yes, sir.
Arthur J. Goldberg: [Inaudible]
Newell Edenfield: Yes, sir.
Arthur J. Goldberg: [Inaudible]
Newell Edenfield: No sir. No sir, I agree with you.
Arthur J. Goldberg: [Inaudible]
Newell Edenfield: Mr. Justice Goldberg, my view of that is that there is no inconsistency here. The suit here involved is actually pending in the district which the Miller Act prescribes.
Arthur J. Goldberg: In Georgia?
Newell Edenfield: In Georgia. Ultimate judgment in my opinion can be entered in that court which fully conforms to and complies with the Miller Act. At the same time, it reconciles and conforms to Shanferokee code. My idea about the way the two would be reconciled is this; the suit is brought as the Miller Act provides it shall be brought in a district where part of the work is to be performed. The agreement provides for arbitration in New York. Shanferokee says that's perfectly alright. Consequently, you stay the proceedings in the Middle District of Georgia. Just as they did in Shanferokee, you send it to New York to be arbitrated. When this has been arbitrated in New York, you'd come back in the State of Georgia and enter final judgment, and you reconcile everything.
Arthur J. Goldberg: [Inaudible]
Newell Edenfield: Yes, and that's the entire purpose of the United States Arbitration Act.
Arthur J. Goldberg: [Inaudible]
Newell Edenfield: No sir.
Arthur J. Goldberg: [Inaudible]
Newell Edenfield: Well, Justice Goldberg isn't that true of all the arbitrations?
Arthur J. Goldberg: [Inaudible]
Newell Edenfield: And there's a policy in favor of it and --
Arthur J. Goldberg: [Inaudible] Well my problem is this: if there had been [Inaudible] provision, a general provision of the Congress. I'm talking about [Inaudible]
Newell Edenfield: Mr. Goldberg I believe -- Mr. Justice Goldberg, I believe, we may have not change the fact just a slight bit. It has been held in the lower courts albeit that in Miller Act proceeding you can waive venue.
Arthur J. Goldberg: By general provision you can do this?
Newell Edenfield: No sir.
Arthur J. Goldberg: By specific?
Newell Edenfield: Yes, sir. In one instance for example, they held it was automatically waived because the work was to be done in Newfoundland. And if you had to bring it in a district where the work was being performed and there's no district in Newfoundland obviously, there had to be some other district in which it could be brought. The main opinion in the Fifth Circuit Court of Appeals incidentally cites other instances and the Lower Federal Courts, I'll admit, flatly holding that the venue provisions of the Miller Act can be waived. Not a word is there said in the Miller Act prohibiting arbitration then you can be waived and incidentally, that is the next point which I wanted to address myself is what is this provision in the Miller Act? Is it simply a venue provision which can be waived or is it as Mr. Grant says on any group part of a new federal right which prescribes not only the right but the remedy by which is to be invoked. Now, that is the thrust of his argument and his main argument, I may add. He says and his contention is relying on this provision in the Miller Act that suit shall be brought here and not elsewhere. And that it may be prosecuted there to final judgment. And that that is a mandate first that you can't do it anywhere else, and second that means you cannot arbitrate. Now I agree with the principle of law which he cites that where Congress creates a new right unknown to the common law and as an integral part of that right, Congress prescribes a remedy. The right becomes -- the remedy becomes a part of the right and the right can only be enforced in a manner prescribed. Mr. Grant cites and I agree with those cases, the case of Wilko versus Swan. In that case, there was a suit under -- for a violation of the marginal of the provisions of the Securities Act. Now there was no such suit in common law, the Securities Act created the suit. It not only prescribed a venue provision but it provided for a non-waiver provision. And I think clearly having -- Congress having provided a new right and having prescribed the venue provision and having gone further and put in a non-waiver provision, you had to follow it as this Court held in the Wilko case and exactly the same way in the Griffith Saving Bank case which Mr. Grant cites. That was a Fair Labor Standards Act. There was no such cause of action as the Fair Labor Standards suit at common law. Congress created the right. In creating the right, they made as a part of it as an integral part of it a venue statute. That also contained a non-waiver provision. Consequently, the remedy became a part of the right itself and had to be enforced exactly as the statute provided.
Hugo L. Black: May I ask you, suppose the Miller Act was repealed today, could this man bring a suit under -- on a bond which is not required by law bona fide -- invoking the name of the United States to file the suit?
Newell Edenfield: Mr. Justice Black, I'm confident to say you anticipate that's the bare point I'm making, the Miller Act creates no new right.
Hugo L. Black: I understood that, that's why I'm saying what -- what does it do when it allows a suit to be filed in the name of the United States and provides that it should be tried at one place and nowhere else? What does it do?
Newell Edenfield: I'm getting just a little ahead of our set but since you ask, I will answer it the best I can. That provision to my mind is simply a venue provision for a right which has existed as long as a subsidy.
Hugo L. Black: What was the reason for passing it?
Newell Edenfield: The reason for passing it, if the Court please, is that it is a hold over from the old Heard Act.
Hugo L. Black: But what was the reason for passing it?
Newell Edenfield: The reason for passing the Heard Act of course it was to or not to create a new right in favor of contractor because they had that right ever since they'd been [Inaudible]
Hugo L. Black: But what was its purpose?
Newell Edenfield: Its purpose was to implement that right.
Hugo L. Black: Why?
Newell Edenfield: To make it more secure.
Hugo L. Black: Make it?
Newell Edenfield: To make more certain that they got their money.
Hugo L. Black: That was the whole purpose?
Newell Edenfield: That was the whole purpose but I beg to point this out sir, it created no new right. If this bond and this contract had been made part of the Miller Act, there still could have been a suit on it.
Hugo L. Black: By the United States?
Newell Edenfield: No. There still could have been a suit on it by this plaintiff, this subcontract. It's nothing more than a contract, neither the bond nor the subcontract.
Hugo L. Black: Could he -- would he have been guaranteed a right to sue at the place where the work was done or would he have been compelled to go where he could get service somewhere on the other man?
Newell Edenfield: If it please the Court, isn't it true that every venue statute guarantee you a right to sue in a certain place. And if you can waive --
Hugo L. Black: But let's talk about this venue statute in this Act, what was it passed for, except to protect the workers and the materialmen?
Newell Edenfield: Your Honor it was not --
Hugo L. Black: To give a greater security and the government to get its money.
Newell Edenfield: Yes. It was passed for that purpose. Now, as to the venue provision, however if the Court please, the legislative history does not indicate entirely that that was the purpose of it. If I may trace the history of the Miller, I mean of the Heard Act from which this provision was derived, Your Honor will recall that the Heard Act provided for one suit for everybody to be brought by the government in which contractors and subcontractors could intervene and if there was anything left after the government got its money, they could adjudicate their claims to final judgment. And since there was to be but one suit on behalf of everybody, of course, there had to be someplace specified where was it to be brought and therefore, the Heard Act first contained this language that it should be brought in a district where part of the work was performed and that it should be -- could -- could be prosecuted to final judgment right. Now, that provision would have been unnecessary when the Miller Act was passed because the Miller Act came along and instead of creating one bond for everybody as the Heard Act had done, it created two bonds; one for the performance bond for the government and one of payment bond for contractors. So really, there was no need, you might say, to any longer have this provision about bringing the suit in that place and for prosecution at the final judgment.
Hugo L. Black: Do you think Congress has left to that without it meaning anything?
Newell Edenfield: No, sir. The congressional hearing recite that the bonding companies wanted it preserved because, otherwise, they would be subject to numerous suits in various districts which might ultimately exceed the amounts of their bond limits, and according to the hearings, and the congressional hearings, it was the bondsman, not the contractors, not the subcontractors, but the bondsman who asked that this venue provision be kept in that. So, I submit that it is nothing more than a venue statute; that Miller Act is just like any other act; that just like any other venues section it can be waived; and that where the parties have agreed to arbitration as they have in this case, it has been waived. Now --
Arthur J. Goldberg: [Inaudible]
Newell Edenfield: To an existing suit.
Arthur J. Goldberg: Yes.
Newell Edenfield: Your Honor, I think this Court had recognized that distinction many times. I don't see that there's anything wrong with waiving in advance if the waiver concerns a right going out of the contract. Now, if it was a right that arose in some other way, obviously an agreement in advance to waive venue in a tort case might be one thing. If it were an action brought by statute, but it -- right in this case arises it out of a contract which the parties made with each other, and that there's some -- certainly an area in which they had the right to contract. And where the waiver is contained in a contract giving rise to the cause of action, I have seen nothing in the decisions of this Court which would indicate that it could not be waived in advance.
Byron R. White: Well, [Inaudible] to the extent of the -- that arbitration agreement were enforceable law at all waiver is [Inaudible]
Newell Edenfield: Yes sir. Yes sir, or otherwise that could be no arbitration agreement.
Byron R. White: And that result in -- probably that you would enforce that you've waived the jury trial, is it?
Newell Edenfield: Yes, sir. Incidentally, the only arbitration agreements that this Court had ever turned over that I know of, the only arbitration statutes that have ever overturned, our arbitration statute which makes arbitration compulsory that is where they say, this must be arbitrated and they legislate you out of court. Now, in state in the Kansas City Packinghouse case that this Court held you couldn't do that and in several cases following, but as far as I know and dealing with State Arbitration Act long before the Miller Act and the old United States Arbitration Act came up, this Court have never overturned an Arbitration Act where there was an agreement for arbitration. The only place they've overturned them is where the statute says, “You can't litigate, you must arbitrate.”
Byron R. White: Mr. Edenfield, I take it, your argument is then mainly prerequisite whether arbitration is available at all rather than to where it must take place? And --
Newell Edenfield: Your Honor this may sound -- I've, I hope I'm not --
Byron R. White: It seems to me that -- it seems to me that before you get through, you ought to cover the -- Justice Black's point on Section -- Section 4 in Arbitration Act. The -- it seems to me that the court that did have jurisdiction as the Georgia Court and if you refuse to arbitrate anywhere other than in New York, or if you refuse, say you refused to arbitrate at all --
Newell Edenfield: Yes, sir.
Byron R. White: -- the subcontractor wants his money and you say, no, you refuse to arbitrate at all. If the subcontractor goes into the Georgia Court under the Arbitration Act and gets an order to arbitrate --
Newell Edenfield: Yes, sir.
Byron R. White: Now, the arbitration in that instance must take place in Georgia under Section 4.
Newell Edenfield: Your Honor, I, I don't read it that way. Now, if -- if -- if --
Byron R. White: Well, I just --
Newell Edenfield: I may be allowed to reply.
Byron R. White: I don't mean to interrupt your --
Newell Edenfield: No sir, I'm glad --
Byron R. White: -- your argument but --
Newell Edenfield: I'm glad you brought it up, but I think that is clearly answered in Shanferokee.
Byron R. White: No, it is not. Shan -- I -- I think that Shanferokee simply says that you may have a -- you may have a stay and the --
Newell Edenfield: Yes, sir and that's all is before this Court.
Byron R. White: And it -- well, I'm not so sure about that because you're wanting to say, and the -- the net result of your stay is that you will not arbitrate anywhere but in New York.
Newell Edenfield: Your Honor, let me state here and now --
Byron R. White: You are in effect using the judicial proceedings to enforce arbitration in New York from the Arbitration Act says that the arbitration and that if -- if you are to be compelled to arbitrate, it must take place within the district of the court that ordered the arbitration.
Newell Edenfield: Your Honor, as I -- that -- I may be in error about my memory of Section 4, but as I understood Section 4 it says, a party aggrieved by the refusal of the opposite party to arbitrate.
Byron R. White: Exactly.
Newell Edenfield: Yes. Now, he's aggrieved by it --
Byron R. White: And he's aggrieved by your refusing to arbitrate anywhere but in New York.
Newell Edenfield: No, sir. It's the other way around, we aggrieved by his refusal, we're trying to get on it.
Byron R. White: I said -- that he's aggrieved by your refusal to arbitrate anywhere but in New York. Now, if he could go to -- let's assume now he goes into the suit that he has now brought in Georgia.
Newell Edenfield: Yes, sir.
Byron R. White: And asked that court to order you to arbitrate in Georgia.
Newell Edenfield: Let me say this, we won't to object to it. I don't interpret the Act as permitting it or Shanferokee as requiring, but if that's the ultimate outcome of it, Your Honor, we have no objection to arbitrate in Georgia if we can find a way to do it under this Act but I don't read the Act or the decision in that manner.
Hugo L. Black: But that's what the court required you to do, the Court of Appeals. Court of Appeals' opinion, if you follow it, requires that this arbitration take place in New York, orders these people to stop and pay, the District Court sustained, they've got to go to New York and arbitrate under the Court of Appeals opinion, haven't they? I may have misread it, but that's the way I read it.
Newell Edenfield: Justice Black, I agree with you and I think that's what the -- not only what the Court of Appeals have in my opinion is what is right.
Hugo L. Black: I understand that. I understand that, but that certainly what it has.
William J. Brennan, Jr.: But if they were to amend Mr. Edenfield, if they would have tomorrow to amend in District Court in Georgia. Now I'm saying they want an order of arbitration.
Newell Edenfield: In Georgia.
William J. Brennan, Jr.: Yes, in Georgia. This sentence in Section 4, would certainly on the face of it, seems to indicate that that's the only order of the District Court could give because it reads the hearing and proceedings under subsequently shall be within the district in which the petition for an order directing such arbitration is filed, doesn't it?
Newell Edenfield: You mean the order of enforcement matter?
William J. Brennan, Jr.: Yes. I'm suggesting that if they were to amend in this -- their pleadings in the District Court and ask an order directing you to arbitrate under the agreement. Wouldn't the order have to direct the proceedings an arbitration to be held in the district in Georgia?
Newell Edenfield: I don't understand that it would, if the Court please, under Shanferokee.
Byron R. White: Well, Shanferokee involved a stay. Now, what you're saying is the policy as to the location of arbitration is different under Section 3 than it is under Section 4 and if you just get a stay, the court stays this action that you felt would agree to arbitrate. Now, you go ahead and arbitrate, where is that going to go into this lawsuit until you've arbitrated. Then -- but it does order arbitration, you're saying then that the arbitration may and must take place where the agreement says it should take place.
Newell Edenfield: I think that's permissible. I think that's what the Circuit Court opinion suggests and I think that the law --
Byron R. White: Well, I understand that, I understand what the Circuit Court said, but Section 4 said that if you have the -- that if there's an order to arbitrate, an order specifically enforcing an agreement to arbitrate, the arbitration must take place in that district. That's what Section 4 says [Inaudible]
Newell Edenfield: Yes.
Byron R. White: Maybe it's better than [Inaudible] but it has mentioned that.
Newell Edenfield: No, Sir. I don't think it had. I think the only case dealing with 3 and 4 is Shanferokee. But in Shanferokee, they did order in a federal court to arbitrate in state court.
William J. Brennan, Jr.: I didn't read it that way, frankly Mr. Edenfield --
Newell Edenfield: I'm reading from the --
William J. Brennan, Jr.: I thought all that they did in Shanferokee was to say that whether or not an order of arbitration could be entered under Section 4 a stay could be granted under Section 3.
Newell Edenfield: Mr. Justice Brennan, I overstated my position. Let me go back and read what the Circuit Court said again and it didn't actually order that, but it certainly is broad enough in scope to encompass it. We see no reason for a limited construction of the Arbitration Act and conclude that Section 3 authorizes the stay even though the arbitration must take place beyond the jurisdiction of the court. Now, that to my -- and that's what this Court affirmed.
Hugo L. Black: May I ask you if this -- you're asking for an interpretation of the Arbitration Act in this, are you not?
Newell Edenfield: Yes, sir. I think it involves interpretation for --
Hugo L. Black: And you're saying we would have to hold the Congress, hold that 435 members of Congress on the different states in the union and the Senate passed a bill intending that the man in the South Georgia could waive his right, to have his case tried under the Miller Act in South Georgia but must go all the way to New York or to London as you said where some of the cases available --
Newell Edenfield: Yes, sir.
Hugo L. Black: -- Or to Switzerland, I think of them went to Switzerland if I'm not mistaken, that Congress passed an act which we must construe to meaning that under Arbitration Act, a man in South Georgia can waive his right so that he has to go all the way to Switzerland, or New York City and hire lawyers of New York who are familiar with New York proceeding, the New York law in order to try his case as a subcontractor from South Georgia.
Newell Edenfield: Mr. Justice Black, those 435 Congressmen not only passed that in 1925, they reenacted it in 1947 verbatim.
Hugo L. Black: But did anybody say at that time or can you find anything in the record that indicates they were saying if that constituent far removed from New York City will make a subcontract, would have to go all the way to New York City and try cases in a -- on a foreign language to them so far as arbitration is concerned?
Newell Edenfield: Mr. Justice, if I may say --
Hugo L. Black: It might be good for New York lawyers but I have an idea all of them when I understood it merely have a New York lawyer.
Newell Edenfield: If I may say so this argument of inconvenience doesn't impresses me, for this reason: that's true every time you have interstate commerce. One man lives in California and the other one is live in Maryland. They've got to litigate one place to the other one, one have to get to cross the country.
Hugo L. Black: But this Court and the Congress, they are moving further and further towards the idea doing a way with inconvenient forum, then their cases be tried where they can't have a right, and where the part is up there with their witnesses.
Newell Edenfield: Your Honor, it may be just as inconvenient for us to go to Macon.
Hugo L. Black: Well, where did this transaction take place?
Newell Edenfield: It was a New York contract.
Hugo L. Black: What?
Newell Edenfield: It was a New York contract.
Hugo L. Black: Well, you mean this bad rule they say didn't have any people to do it work. You got a contract in New York and made a contract which he said was to be governed by the laws of New York, but where was the work performed?
Newell Edenfield: The work was performed in Georgia.
Hugo L. Black: By a Georgia contractor?
Newell Edenfield: Yes.
Hugo L. Black: [Inaudible]
Newell Edenfield: Among others from other state.
Hugo L. Black: Yes, a Georgia, Cumming contractor.
Newell Edenfield: Yes, sir.
Hugo L. Black: And why would the witnesses for the transaction has appeared down there most likely live?
Newell Edenfield: Of course, they'd most likely live in Georgia, if the Court please.
Hugo L. Black: And they would have (Voice Overlap) their deposition.
Newell Edenfield: That is not necessarily true. Suppose -- and they were subcontractors from other states, suppose a subcontractor was right across the street in New York from the main contract then the inconvenience would be on the other --
Hugo L. Black: Where would the witnesses still be?
Newell Edenfield: They probably would be in New York because the supervisor personnel came from New York. So the record show other subcontractors came from other states and I would assume they would be with --
Hugo L. Black: Well, the issue is raised by this man [Inaudible] for evidence of fraud to the other. Allege that while he was there, certain things took place and didn't pay him and so forth, where would those witnesses most likely be?
Newell Edenfield: Well, let us assume for the sake of argument, Your Honor, that they come from Georgia, but the man signed a contract. He had a lawyer when he signed it, so Mr. Grant said yesterday, he apparently read it. He apparently understood it.
Hugo L. Black: That was formally a contract prevalent in various parts of the country by which people who borrowed $10 or $ 40 or a $100 from a loan man on high rates of interest would agree to the lender to accept service for the immanent court where they will not present, confess judgment both for the interest in appeal and as I recall it some of those contracts have been held not to be good.
Newell Edenfield: Yes, sir. You understand, I display many connection with it Your Honor. [Laughter]
Byron R. White: Mr. Edenfield, it seems to me that one response to the Section 4 argument is that there maybe other ways to have arbitration enforced and that the Arbitration Act would be exclusive vehicle for enforcing arbitration.
Newell Edenfield: Mr. Justice White, I think I'm being forced to a position that I don't need to go to. If -- if it be the law that the arbitration must take place in Georgia, so be it. That's alright with us, but I was asked the question what I thought about it and I said so. I'm frankly willing to go to Georgia to arbitrate.
Byron R. White: Well, I think we do need to talk about this. I mean, I think it's very important point.
Arthur J. Goldberg: [Inaudible]
Newell Edenfield: That had nothing to do with the appealability of the order, Your Honor.
Arthur J. Goldberg: [Inaudible]
Newell Edenfield: Your Honor, I think you got to the section.
Arthur J. Goldberg: [Inaudible]
Newell Edenfield: Your Honor I --
Arthur J. Goldberg: [Inaudible]
Newell Edenfield: I did not read Section 4 as requiring the arbitration in that district. I thought that was referring to a hearing about whether or not there was a valid arbitration agreement.
Arthur J. Goldberg: Assuming there was [Inaudible]
Newell Edenfield: Your Honor, let me say this, I think you did move one step further than Shanferokee go, but I think that’s definitely inevitable. I mean to that extent, I agree. Now, it says, if what is says that we don’t have to decide that because you just deal with a stay. But I think it’s implicit in what they say that when he refuses to arbitrate when after the stay, obviously they are setting status quo forever and the next move is going to be to enforce it. And my own understanding of 4 is that this move to enforce can be made in Georgia and frankly reading 4 and Shanferokee together, I thought it could be held in New York but if it can't, so be it.
Hugo L. Black: But would that settle it?
Newell Edenfield: Sir?
Hugo L. Black: Would that settle it? They allege that your contract to arbitrate is no good under the Arbitration Act for one reason because you have provided for an arbitration at a place where the act forbids it.
Newell Edenfield: If the Court please, we have provided for arbitration in several ways and the arbitration provision goes on and says, if we can’t arbitrate under New York Civil Practice Act, it should be arbitrated under the provision of the American Arbitration Association. Now admittedly that says, it shall be in New York.
Hugo L. Black: You have an agreement to arbitrate in New York and nowhere else, isn't that right?
Newell Edenfield: Yes sir and let me say this, Mr. Justice Black. I don't see how they could let that man to arbitrate in Shanferokee and cut me out of it when I have an agreement just like his. I think the way I would construe would harmonize --
Hugo L. Black: It might not do your irreparable damages. The court is still open in Georgia, including the federal court.
Newell Edenfield: Yes, sir. We're aware of that Your Honor, but these people did agree in a contract that they would arbitrate in New York just -- and they did it in Shanferokee and they stated until they did it. Now, what happened thereafter, we don't know. And I would say one thing, if the interpretation of Mr. Grant and I'm trying to get back now to where I was awhile ago, if the interpretation argued by Mr. Grant is sustained, the effect of it will be, if the Court please, to imply the repeal to the Arbitration Act to the extent of Miller Act cases. In fact, that itself is what Mr. Grant argues in his brief. He said that arbitration act was passed first, now the Miller Act was passed second with these unusual provisions about why you bring a suit and prosecute under final judgment. And to that extent, the Arbitration Act, you go then to say to a repeal pro tanto, but in substance, he said that, that takes the Miller Act cases out of it. Well, of course, that argument in the first place implied repeals are not favored. If my theory is correct, they can be harmonized. And furthermore, while it's true that the Arbitration Act was passed before the Miller Act, and therefore, there might be an implied repeal by the later Act, the Arbitration Act was subsequently enacted as substantive law in 1947, 12 years after the passage of the Miller Act and not a syllable in it was changed. So, Congress had not only said that that was their policy as far as the Arbitration Act is concerned, they've never said there was any exception in Miller Act cases, and after the Miller Act, they have repeated it in exactly the same language. So that I say that what he is seeking to do, would be to work an implied repeal and that in spite of the fact that Congress had reenacted. Now, if the Court please, I don't know what my time is but I want to move on to this business of fraud just a minute, if I may, which was argued by Mr. Grant. I am sure the Court would be aware, how easy it would be to destroy any policy of arbitration. If it could be furthered the way in every case by having the unwilling party come forward and say it was obtained by deceptive fraud, however ground this or however frivolous.
Hugo L. Black: That is the defense, however, is it not?
Newell Edenfield: No, sir. I don't think so, Your Honor.
Hugo L. Black: Do you --
Newell Edenfield: It would be a defense to the merit -- yes, sir, but not to arbitration.
Hugo L. Black: Not a defense to this arbitration agreement if you can prove that it was abuse of law?
Newell Edenfield: If -- of course, it would to that -- in that way, Your Honor, but I'm saying that just the allegation of fraud would not prevent arbitration. Now, let's --
Hugo L. Black: It's not an allegation but maybe if an allegation of fraud was made and they were denied the right to prove it, that would change the situation.
Newell Edenfield: Well, now either this question so far as I know had not been discussed by this Court. But there was a very interesting case, Devonshire Fabrics which is cited in our brief, where that question did come up and was considered by Judge Medina in New York and incidentally, this Court granted certiorari and as our judge, the case must have been settled because it never, I mean, it was declared moot or something or so. But in any rate, in that case, Judge Medina flatly holds that in order to -- for fraud to prevent arbitration, the arbitration provision must itself have been obtained by fraud. Now, in this case, the only allegation of fraud in the whole petition, as far as that's concerned, is something that was written into the contract and which he presumably read before he signed. And the only allegation which concerns in any manner whether the arbitration agreement excerpt was procured by fraud was a statement that it was maliciously inserted in the contract.
Hugo L. Black: Didn't he say as a part of the scheme --
Newell Edenfield: Yes.
Hugo L. Black: -- of fraud to subcontractors and that this was to be a device used in order to do that?
Newell Edenfield: Yes, sir. Your Honor, that's what it said. Now, --
Hugo L. Black: Suppose -- suppose he could prove that, is it your argument that that wouldn't be a defense to the arbitration – wouldn't able him to say, I don't have to arbitrate?
Newell Edenfield: Your Honor, that I could write something in a contract and by putting it in there so the man can read it, defraud him is a little bit part of --
Hugo L. Black: The books are filled with cases that people have been defrauded by written contracts.
Newell Edenfield: Yes, sir. But that doesn't mean that -- just because he puts something in there that was a fraud.
Hugo L. Black: That's right, but that's not what he alleges. He alleges that he put it in there as a part of a scheme and plan to defeat his rights and to defeat other subcontractors' rights and that the device he was using was to -- and use them to sign this arbitration agreement provision.
Newell Edenfield: May it please Court, I understand the Justice's position but let me -- I don't agree with that that that's what Devonshire hold.
Hugo L. Black: I'm not talking about what Devonshire hold. I'm talking about --
Newell Edenfield: I don't – I don't agree that that's the law of this case on this allegation but may I proceed to another reason why that --
Hugo L. Black: Well, all I'm talking about, are you saying that the allegations are not sufficient or that it is not a defense to an arbitration agreement to show that was induced by fraud?
Newell Edenfield: I am saying that the allegations are not sufficient and I am further saying that even if they were sufficient to draw it into fraud, he waived them by continuing to perform after he found out what was going on.
Hugo L. Black: Is that the law of Georgia by the contract?
Newell Edenfield: It is the law of as far as I know of every jurisdiction that where a man has a contract --
Hugo L. Black: This could be governed by the law of Georgia, wouldn't it?
Newell Edenfield: I have some doubt about it.
Hugo L. Black: So far as the fraud is concerned?
Newell Edenfield: Yes, it probably would but that's the law of Georgia.
Hugo L. Black: I'm not so sure of that from the cases I read on it.
Newell Edenfield: Your Honor, we have cited some in our brief but that the law as I understand it is that if a man claims that a contract is shot through with the fraud and he wants to resend it --
Hugo L. Black: That's what he claims?
Newell Edenfield: -- as soon as he learned of the fraud, he must stop. He has an election of remedies, whether to treat the contract as continuing or whether to stop and claim fraud. Now, by his own allegation, he went ahead and completely performed he says, “everyone of these things and the allegations of fraud he makes where allegations involving things that he must have known about before he completed, and some of them from the very inception of the contact.” I say and --
Hugo L. Black: (Voice Overlap) the Court of Appeals went on?
Newell Edenfield: The Court of Appeals did not really get in to that if the Court please, but I simply say that the Court --
Hugo L. Black: The District Court held that was sufficient, didn't it?
Newell Edenfield: Yes. Yes sir, I believe it did, but the Circuit Court as I recall it did not --
Hugo L. Black: But he had Georgia judge?
Newell Edenfield: The Circuit Judge Tuttle, yes sir.
Hugo L. Black: I mean the district judge.
Newell Edenfield: So does Judge Tuttle of the Circuit.
Hugo L. Black: But Judge Tuttle you say did not go into it.
Newell Edenfield: He mentioned it but I -- I declare.
Hugo L. Black: Has he?
Newell Edenfield: That wasn't a controlling issue in the case to Judge Tuttle. I say to the Court in all sincerity that I believe upon and in spite of the liberal rules of civil procedures that a reading of these allegations of fraud will, to my mind, demonstrate that they border on being frivolous. I also say that he waived any claim of fraud, when he continued with the job after he knew of its existence. And that's quite apart from the contingence in Devonshire that he must have alleged that that was induced by fraud and I think to my mind that means more than saying somebody fraudulently inserted it even for the purposes of defraud. Thank you.
Byron R. White: Well, let's assume he -- assuming that he didn't waive his claim of fraud and assuming that there was fraud in this contract not specifically in regard to the arbitration, as you say it requires [Inaudible] you would say arbitration must go forward even though there is the fraud claim in the picture.
Newell Edenfield: Yes, sir.
Byron R. White: Now to carry that on through, what happens in the arbitration you're seeking?
Newell Edenfield: May it please the Court. As I read Devonshire, they would try to claim a fraud there.
Byron R. White: And what if it was sustained?
Newell Edenfield: Then I think there would be an award accordingly.
Byron R. White: And that the fraud claimed it be once and for all litigated and decided in a forum by the arbitration.
Newell Edenfield: I think that's -- I think that is the gist as I understand the Devonshire Your Honor. Now, this Court has never passed on that question Your Honor posed. I think any other rule, if the Court please, would allow an unwilling party to destroy any arbitration agreement anywhere at anytime by simply alleging fraud whether --
Byron R. White: [Inaudible]
Newell Edenfield: Yes sir but before -- when he proves this before the jury and the arbitration is gone.
Byron R. White: He has to make some thing [Inaudible] fraud?
Newell Edenfield: Well that --
Byron R. White: [Inaudible]
Newell Edenfield: Then -- then I'm in fine shape, Your Honor because that's what I say this man hadn't done.
Byron R. White: Well I know that's what you say but I assume that [Inaudible] I get your answer that just like any other claim on the contract, the arbitration decides it.
Newell Edenfield: Yes, sir. And I say repeat if that were not true --
Byron R. White: And that you -- you -- what you're saying is that the agreement to arbitrate not only includes matters arising under the contract, its interpretation and its applicability things like that but it's the – but fraud completely [Inaudible] in contract antecedent thereto --
Newell Edenfield: In the procurement thereof.
Byron R. White: Yes. Do you think that the agreement to arbitrate -- that they agree to arbitrate that kind of claim too?
Newell Edenfield: I think that's my impression if the Court please, but what I'm saying is however that may be if the Court -- if this Court is to permit a defendant to simply come in and allege fraud and thereby go to a jury and destroy arbitration.
Byron R. White: Hasn't the -- hasn't the Court of Appeals decided that under this contract, this fraud issue is arbitrable?
Newell Edenfield: Yes sir, I judge that's the effect of it because it relies upon Devonshire and cites it.
Earl Warren: Mr. Grant.
George C. Grant: Mr. Chief Justice, may it please the Court. I would like to make reply to some observations made by Mr. Edenfield and first, I will address myself to his last argument that there was a waiver of the fraud by continuing to perform the contract. It's specifically alleged in the complaint and set out on page 64 of the record, Moseley had no knowledge of the fraudulent and illegal scheme plan and design as herein alleged and is specified in subparagraphs A, B, C, D, E, F and G hereof until after he had completed his performance under the contract and then begin to receive from the defendant contractor a flood of bills for alleged back charges and denials for the first time of plaintiff's claims for compensation for work done by him which was not covered by the term of the contract.
Arthur J. Goldberg: [Inaudible]
George C. Grant: Yes, sir. I definitely argue that, Your Honor. I argue it because we allege that this contract -- in preparing this contract and then entering into it, set out with a fraudulent scheme to obtain money and materials without paying for it all with -- if he had to pay -- to pay a such a reduced price as he can get the subcontractors to take because of threats to take them off to other places and so forth. And that he can see -- this whole contract, 13 pages of fine print, hadn't got but one single thing in it that the main contractor promises to do, every other paragraph as an agreement that the subcontractor shall not, but his one obligation was to pay and to pay promptly under that provision. And we say he conceived this scheme to avoid that payment and that one means by which he intended to avoid it was by use, by insertion of and use of this arbitration provision that when a claim arose and the man says, “I'm entitled of $90,000 you haven't paid”, that he would say, “Well, I'm not going to pay you. I'm going to take you to New York and we'll go arbitrate it up there” and we specifically allege in our complaint that our man would not be able to take the witnesses to New York.
Arthur J. Goldberg: [Inaudible]
George C. Grant: Yes.
Arthur J. Goldberg: [Inaudible]
George C. Grant: Same side, Your Honor.
Arthur J. Goldberg: [Inaudible] part of your argument is that the alleged fraud leads to the conclusion that [Inaudible] arbitration section of the contract is unfair to them because it results in the fact that you had [Inaudible] as you said they have to go to New York.
George C. Grant: Now, Your Honor --
Arthur J. Goldberg: On a second thought, would that still hold --
George C. Grant: Our allegation is that they put in there intending to use it knowing that we would not be able to properly present the claim in New York and that by using the arbitration proceeding, they would cut down what we were entitled to.
Arthur J. Goldberg: Well assume that the law is despite what this contract said, the contract must be read in light of the provision in several arbitration acts [Inaudible] assuming that the law is under those circumstances that the general contractor is seeking to deal -- to enforce the arbitration provision. Now, if Section 4 applies that the arbitration [Inaudible] take place in Georgia, then of course, how would you feel about that?
George C. Grant: I think that in an arbitration, as I argued yesterday, that we would not be able to properly present this fraud issue because it's a complicated question of law that ought to be presided over by a judge and the jury of fact-finding issue should -- finding the issues of fact should be instructed by one learned in the law as to what law is on this issue. And that the arbitrators --
Arthur J. Goldberg: [Inaudible] to lawfully discharge that Section would apply?
George C. Grant: I think the la -- in labor issue is a place where arbitration works fine because generally, it's a fact issue, as Your Honor pose it, as to whether he was improperly discharged as the facts of the things, but -- I think there is such a clear overriding public policy in the Miller Act that a person shall had the right to sue and Congress didn't stop there by saying he had the right to sue. They, I say, had in mind the provisions it would have authorized the stay if they had not going on and say it and shall have the right to prosecute said action to final execution and judgment and the right to prosecute means to carry on and then never stop until you get a final judgment and I say Congress had in mind that such a suit for the relief of people who furnished improvements for the public works, furnished labor or materials that that suit is here to stop, that they ought to have a ready remedy and access to the Courts to enforce it.
Arthur J. Goldberg: Suppose that this contract provision is read [Inaudible]. That I have read all the rest of the contract and notwithstanding, I go about the remedy [Inaudible]
George C. Grant: After the controversy had arisen?
Arthur J. Goldberg: No. [Inaudible]
George C. Grant: Well, I think it's something he couldn't waive, that's my position.
Arthur J. Goldberg: Pardon?
George C. Grant: It's my position he could not have waived it in advance.
Arthur J. Goldberg: Could not have.
George C. Grant: Yes, sir.
Arthur J. Goldberg: Can you distinguish between an agreement and such outside of the general contract [Inaudible].
George C. Grant: I think there is a very definite distinction in the law applicable as to whether you can waive something in advance or where after your rights has arisen, you can agree to waive certain rights. There's definitely policy of law as I understand against waiving rights granted to you, where the man blanks, signed a blank check, giving them away as what this amounts to, but after you have a full realization of what it is you've given up, it is easier for the Court to say that you ought to be bound by an agreement to give it up.
Hugo L. Black: You are saying that what's been held many times, I think, is a different between a general contract made long before any controversy arises to waive your right to go into Court, and an agreement after dispute is arisen, and that the dispute as to how much is owed -- or whether they could go in, you're saying there's a difference between those and you are saying that under the Miller Act, they're entitled to have that trial although you wouldn't say I assume that if it had a controversy and been argued over and they then agree to submit it to arbitration that particular thing couldn't be arbitrated.
George C. Grant: Well, I -- (Voice Overlap) I wouldn't concede that it would be enforceable if it were signed after the dispute arose, because in the Brooklyn Savings Bank versus O'Neil case where there was no specific prohibition. That's one thing I want to point out, unless it had to be an argued that in that case, there was a provision against waiver, there was not. That's the very thing the Court decided that even the absence of a prohibition against waiver, there can be no waiver of rights granted by an Act where waive them would (Voice Overlap).
Hugo L. Black: You're going there out on the basis that the Act prevents it at all?
George C. Grant: Yes.
Hugo L. Black: Before or afterwards?
George C. Grant: Yes sir and in that case, the rights had arisen, this is what I'm getting at. At the time the waiver was signed, the rights had already arisen. And there was in the Act nothing prohibiting a waiver and yet this Court said that the congressional purpose is so clear that there shall not be a waiver. We won't permit it even though the waiver was signed after the rights have all approved.
Hugo L. Black: We had that same question of very much the same of FELA case in Duncan against Thompson where the Act was construed as not allowing the man to sign the paper that would give up his rights even after the accident had occurred.
John M. Harlan II: Isn't your basic position that the Arbitration Act doesn't apply to Miller Act cases?
George C. Grant: That is not true.
John M. Harlan II: That's your basic position. All these arguments you are making really comes down to that.
George C. Grant: It comes down to that Your Honor, that the Miller Act has such a clear policy to prosecute the action to final execution.
John M. Harlan II: And if you're wrong in that, what's left of your argument?
George C. Grant: Well, if I'm wrong in that, the only other position I have is that we are not engaged in commerce within the meaning of the Arbitration Act. Now Mr. --
Byron R. White: [Inaudible] suppose Miller Act that nevertheless must take place in Georgia?
George C. Grant: Oh, I certainly take that position. I asked Mr. Justice Black yesterday that I didn't waive that claim. It should be --
Hugo L. Black: You have also insisted that you have alleged fraud.
George C. Grant: Yes and (Voice Overlap) contract.
Hugo L. Black: And that they have refused to let you offer evidence to show they were guilty of fraud.
George C. Grant: That is my position.
John M. Harlan II: There's no allegation in your complaint, is there, that the Arbitration Clause distinguished from the whole contract was induced by fraud.
George C. Grant: We allege in the complaint that the Arbitration Clause was inserted in the contract --
John M. Harlan II: Was a part --
George C. Grant: And part of the one illegal spilling.
John M. Harlan II: Part of the overriding fraud.
George C. Grant: Yes. Now, with these details, subparagraph just set out the manner in which they carried into effect the one scheme they had which was to obtain money and materials without paying both as they're required to do.
Arthur J. Goldberg: [Inaudible]
George C. Grant: Well, Your Honor, I'd say there's a definite distinction in the facts there and I was about to try to point out that Mr. Edenfield said yesterday this was additions to the existing AFA's -- the record shows clearly on page 73, 74, 77 and 97 that this was pure woods ground. Nothing there before based on in this construction and that the nearest airbase was 15 miles away and the intervening property was private property, had no connection with, it has no facility to perform at this airbase. It's operated by the army while the Warner Robins Air Base as operated by the Air Force. It's not a part of an existing thing. It's brand new construction and under that theory, it's not something added too and it was different in the case Your Honor brought. Thank you.
Byron R. White: It's not only to say your [Inaudible] not to be applied in this case but that an arbitration provision in the contract is not enforceable in Miller Act case.
George C. Grant: In the Miller Act case --
Byron R. White: That's a considerably different proposition.
George C. Grant: Well, I think it's two-pronged proposition and that I should have point out that this proceeding they brought in New York was not just notice of arbitration. It's a suit to compel arbitration and the statute disclosed in the record in New York as almost word per word Section 4 of the United States Arbitration Act. They have the joint --
Byron R. White: What you're saying is that an agreement to arbitrate in government construction situation is not enforceable even in the absence of any agreements to arbitrate outside the district in the absence of fraud or anything else. That your position is simply is that the contract to arbitrate is not enforceable in Miller Act cases.
George C. Grant: I do definitely take that position, Your Honor.
Hugo L. Black: In Miller Act cases.
George C. Grant: And that's what -- well I assume Mr. Justice White had reference to Miller Act cases that they just can't, you can't prosecute it and hold it stay and go arbitrate and comply with the terms of Miller Act in our position. Thank you.